Citation Nr: 0534631	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-18 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In July 2003, the veteran requested 
that he be afforded a hearing at the RO.  The veteran was 
informed in February 2004 that he was scheduled for a hearing 
at the RO in March 2004.  The veteran cancelled the hearing.  
Accordingly, the veteran's request for a hearing is withdrawn 
and the Board will adjudicate the claim based on the evidence 
of record.  38 C.F.R. § 20.704(d) (2005).  


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from October 1967 to June 
1969.  Service personnel records associated with the claims 
file reflect that the veteran served in the Republic of 
Vietnam from June 1968 to June 1969.  Neither the personnel 
records nor the veteran's DD 214 reflect that he received any 
military award or decoration indicative of his participation 
in combat or having been wounded during service.  His 
military occupational specialty (MOS) was listed as storage 
specialist.  

The veteran's service medical records are negative for any 
indication of any psychiatric evaluation or treatment.  The 
veteran's June 1969 separation physical examination is 
negative for any psychiatric finding.  The veteran did not 
report any nervousness or psychiatric symptoms on his report 
of medical history that was prepared in conjunction with his 
separation examination.  

The veteran was afforded a VA examination in November 1982 
for other claimed disabilities.  The veteran did not report 
any psychiatric disabilities at that time.  The veteran's 
"nervous" system was considered normal.

Associated with the claims file is a private treatment report 
from St. Vincent Stress Center, dated in October 1992.  The 
veteran was noted to be down and depressed.  He was admitted 
to the detoxification unit.  The veteran was diagnosed with 
alcohol dependency.  

Associated with the claims file is a Psychological 
Consultation/Evaluation dated in December 1992 performed by 
D. Olive, Psy.D., HSPP.  The veteran denied a history of 
mental disorder or treatment.  He acknowledged a history of 
dysphoria secondary to the loss of his parents.  He was noted 
to be pleasant, cooperative, and appropriately behaved 
throughout the interview.  Mr. Olive diagnosed the veteran 
with alcohol dependence, cyclothymic disorder, and 
personality disorder with borderline and paranoid features.  

Associated with the claims file is a Mental Status 
examination dated in May 1993 performed by T. Smith, Ph. D., 
HSPP.  The veteran reported occasional flashbacks and said 
that he does not watch war movies.  The veteran reported that 
he had a problem with alcohol but he denied problems with any 
other drugs.  He reported suicidal thoughts with no intent.  
He denied symptoms of a panic disorder or periods of 
hypomania.  He said that he thought he was a nervous person 
because he was restless, nauseous, irritable, and easily 
startled.  He reported that he took care of his activities of 
daily living and drove a car.  He reported that he got along 
with other people fairly well.  Dr. Smith diagnosed the 
veteran with a delusional disorder, persecutory type, 
dysthymia, secondary type, and alcohol dependence.  

The RO wrote to the veteran in September 2000 and advised him 
to submit medical evidence showing a diagnosis of PTSD.  He 
was provided a PTSD questionnaire to complete in order for 
the RO to obtain information regarding the veteran's claimed 
stressors.  

The veteran requested a hearing at the RO in lieu of 
completing the PTSD questionnaire.  The veteran was afforded 
a hearing at the RO in May 2001.  He testified that when he 
arrived at Long Binh in Vietnam he could smell death.  He 
reported that there was no clean water to drink, no running 
water and it was unbearably hot.  He testified that he filled 
sandbags and drove an armored personnel carrier (APC).  He 
reported driving APC's to try to divert sniper fire from 
other soldiers.  He could not recall the names of any 
specific campaigns in which he was involved.  He testified 
that several soldiers whom he knew were killed in Vietnam, 
but they were not in his unit.  He testified that he could 
not recall specific incidents because it was going back 
thirty years.  He denied any treatment for PTSD.  He reported 
that his symptoms of PTSD included the inability to sleep 
well at night.  He testified that he slept an average of five 
hours a night.  He testified that he received Social Security 
disability benefits.  He said that he was sent to one 
psychologist by the government and another psychologist by 
the Social Security Administration (SSA) in the early 1990s.  
He concluded that he was lied to by the military because he 
was initially told he would not have to go to Vietnam because 
he was the only male in his family. 

The veteran submitted lay statements regarding his condition 
in May 2001.  The statements were submitted from friends who 
have known the veteran since he returned from Vietnam.  The 
statements indicated that the veteran had flashbacks, was 
angry, sad and depressed, and was unable to watch any war-
related movies.  

The RO requested records from the SSA in June 2001.  SSA 
faxed a reply to the RO in June 2001 and reported that the 
original disability file was "not in file (NIF)" and that 
the request would be forwarded to another technician for 
special search.  

The SSA submitted a second response to the records request in 
October 2001.  W. Hurt, Associate Commissioner for Central 
Operations, reported that SSA was unable to locate the 
veteran's claim file.  He stated that SSA had attempted to 
locate the file for several months to no avail.  He concluded 
that SSA was unable to comply with the RO's request for the 
veteran's records.  

Associated with the claims file are VA outpatient treatment 
reports dated from August 1982 to March 2004.  The veteran 
was seen in August 2001 after he called 911 and reported a 
suicidal ideation.  He said that he drank a bottle of brandy 
and watched war movies, which stressed him out.  He reported 
that he became suicidal only when he was drunk.  He was not 
suicidal at the time of his consultation and he denied any 
other significant distress in his life.  He was noted to have 
a long history of alcohol problems.  In November 2001, the 
veteran was seen for a psychological screening.  He reported 
that his MOS in service was combat support and he reported 
that he did engage in combat.  He denied any significant 
emotional problems related to wartime experiences.  He was 
diagnosed with polysubstance abuse and was referred for 
treatment at VA for substance abuse.  The veteran 
participated in substance abuse counseling in January, 
February, and March 2002.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2005); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2005).  

In this case the veteran has not specifically identified a 
stressor capable of being verified.  He testified that he 
could not recall the names of any specific campaigns in which 
he was involved nor could he remember any specific incidents.  
Additionally, a salient point to be made is that the veteran 
does not have a diagnosis of PTSD.  The veteran testified 
that he has never sought treatment for PTSD.  The medical 
evidence of record does not reflect a diagnosis of PTSD nor 
does it indicate that the veteran has sought treatment for 
PTSD.  In November 2001, the veteran reported that he did not 
have any significant emotional problems related to wartime 
experiences.  In fact, when evaluated for psychiatric 
symptoms, diagnoses other than PTSD have been made.  Absent a 
diagnosis of PTSD related to a verified stressor, service 
connection must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2005).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  He has provided the necessary 
information to complete his application for service 
connection.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted a claim for service connection for PTSD 
in August 2000, approximately two months prior to the 
enactment of the VCAA.  The RO issued a rating decision in 
March 2002 that denied service connection for PTSD.  Thus the 
unfavorable decision occurred before any VCAA notice in this 
case.  

The RO wrote to the veteran in September 2000 and advised him 
to submit medical evidence showing a diagnosis of PTSD.  He 
was asked to complete a PTSD information sheet.  The veteran 
testified at a hearing at the RO in lieu of completing an 
information sheet regarding his claimed stressors.  

The veteran's claim was denied in March 2002.  The veteran 
expressed disagreement with the decision in September 2002.  

The RO issued a Statement of the Case (SOC) in May 2003.  The 
veteran was informed that service connection for PTSD 
requires medical evidence of a diagnosis of PTSD; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The RO wrote to the veteran in August 2004.  He was informed 
of what VA would do to assist him in developing his claim.  
He was advised as to what evidence was required to 
substantiate his claim for service connection.  The veteran 
was informed of what he was responsible for in supporting his 
claim.  The veteran was also advised to submit any evidence 
that he had.  

The RO continued to deny the veteran's claim.  He was issued 
a supplemental statement of the case (SSOC) in August 2004.  
He was provided notice as to why the evidence of record 
failed to establish entitlement to service connection.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed several months prior to 
the enactment of the VCAA, and the initial unfavorable 
decision of March 2002 was issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The RO 
issued a SOC in May 2003.  The veteran was informed that 
service connection for PTSD requires medical evidence of a 
diagnosis of PTSD; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The August 2004 RO letter provided him 
with the notice necessary to substantiate his claim, and to 
identify outstanding evidence.  The letter advised him of his 
duties and those of VA, and advised him to submit his 
evidence to VA.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  As noted above, the veteran's claim was 
denied in March 2002.  The veteran was then issued an SSOC 
that weighed the additional evidence in determining that it 
was not sufficient to establish entitlement to service 
connection. 

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The Board notes that the veteran reported that he received 
SSA disability benefits in May 2001.  The RO attempted to 
obtain the records but was informed by the SSA in May 2001 
that the records were "not in file (NIF)" and that a more 
detailed search was necessary.  SSA wrote the RO in October 
2001 and confirmed that the veteran's file was lost and that 
the records were therefore unavailable.  According to the 
requirements of 38 C.F.R. § 3.159(e), the RO informed the 
veteran that the records were unavailable at the time the 
rating decision was issued in March 2002.  The veteran was 
given the opportunity to supplement the record and submit the 
records.  He did not submit any records from SSA.  

Private and VA treatment records were obtained and associated 
with the claims file.  The veteran testified at a hearing at 
the RO in May 2001.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2005).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


